DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The application of Adam for an “automatic creation and management of digital identity profiles for access control” filed March 8, 2021 has been examined.  
 
Claims 1-21 are pending.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-8, 11-13, 15-18 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tussy (US# 11,157,606).

Referring to Claim 1, Tussy discloses a method of access control (i.e. column 2 lines 36 to 53; see Figures 1 to 5), comprising:
identifying, by an access control system(120), an access attempt associated with an individual (108) (i.e. the authentication server 120 may later receive credentials from a user attempting to authenticate with the system as shown in step 420. For example, a user may attempt to log in to a user account. When a user attempts to log in, instead of or in addition to providing typical account credentials such as user name and password, the user may again take a plurality of images or video of his or her face as the mobile device 112 is held in the hand and moved to different positions relative to the head (“authentication images”) in the same manner as was done during enrollment (such as shown in FIGS. 6A-7B). In this manner, the user may provide the necessary images (the term images includes video as video is a succession of images) from many different angles and/or positions, and may provide path parameters of the device while obtaining the images (“authentication movement”) to both confirm the identity of the user as well as the liveness and realness of that individual to ensure it is not a video, screen shot, or other representation of the person) (column 11 lines 64 to column 12 line 11; column 14 lines 25 to 44; see Figures 1 to 4);
confirming, by the access control system, an identity of the individual (i.e. the authentication server 120 verifies that the credentials received from the mobile device 112 sufficiently correspond with the information obtained during enrollment. For example, as shown in step 910 in FIG. 9, by using algorithms to process the characteristics of the face and light striking the face between the different images, the authentication server 120 can determine that the face in the authentication images is three-dimensional, i.e. not a representation on a printed picture or video screen. Where the mobile device 120 sends only the authentication biometrics 120 to the server, the server 120 may validate the realness or three-dimensional aspects of the user imaged by comparing the biometric results of the different images) (column 15 lines 4 to 17; see Figure 4);
granting access to the individual by the access control system in response to confirming the identity of the individual (i.e. the authentication server 120 may grant or deny access based on the verification in step 430. For example, if the authentication server 120 verifies that the credentials match the enrollment information, then the server 120 may authenticate the user to allow access to the user's account. In the instance where the authentication server 120 is separate from the account server 120B (such as a bank's server), the authentication server 120 may transmit the unique identifier to the account server along with an indication that the identity of the user associated with the unique identifier has been verified. The account server 120B may then authorize the user's mobile device 112 to transmit and receive data from the account server 120B. Of course, all this may occur at only the account server 120B or on the mobile device 112 itself) (column 16 lines 47 to 62; see Figure 4); and
building, by the access control system, a digital identity profile of the individual based on visual data of the individual captured contemporaneously with the access attempt.
(i.e. the system performs a biometrics “handoff” to update the enrollment information with a new facial recognition algorithm based on an application or software update. For example, when the software or application is updated with a new facial recognition algorithm, the application retains the prior facial recognition algorithm. During the next login attempt the images captured are used to authenticate the user along with any and all liveness checks using the older facial recognition algorithm. If the person is authenticated, the images are then authorized to be used by the new facial recognition algorithm to generate new enrollment information with the new biometric algorithm. The new enrollment biometric information is considered trustworthy because it is based on a successful login attempt using the prior biometrics algorithm. This process may be done a certain number of times (login with old algorithm creating enrollment information with new algorithm) until a sufficient biometric profile on the new facial recognition algorithm is created. Once the new profile is created, the prior biometric profile based on the old facial recognition algorithm is deleted. In this manner, it is not necessary for a user to re-enroll when the application is updated with new facial recognition algorithms or other features) (column 42 lines 18 to 55).

Referring to Claims 11 and 21, Tussy discloses an apparatus for access control and a non-transitory computer-readable medium storing instructions for access control, to the extent as claimed with respect to claim 1 above, and the apparatus (350) (i.e. the server) further including: a memory; and a processor communicatively coupled with the memory (column 11 lines 28 to 47; see Figure 3).

Referring to Claims 2 and 12, Tussy discloses the method and apparatus of claims 1 and 11, wherein the digital identity profile of the individual comprises visual characteristics of the individual (i.e. the database 124, stored on mobile device or remote location as shown, may contain facial biometric information and authentication information of users 108 to identify the users 108 to allow access to associated user data based on one or more images or biometric information received from the mobile device 112 or watch 134) (column 6 lines 46 to 54; see Figure 1).

Referring to Claims 3 and 13, Tussy discloses the method and apparatus of claims 2 and 12, wherein the digital identity profile of the individual further comprises at least one of location information or time information of the access attempt (i.e. a database interface 368 enables communication with one or more databases that contain information used by the server modules.  A location detection module 370 may utilize the location data from the mobile device 304 for processing and to increase accuracy) (column 11 lines 28 to 32; see Figure 1 and 3).

Referring to Claims 5 and 15, Tussy discloses the method and apparatus of claims 1 and 11, further comprising: 
monitoring a location of the access attempt (i.e. a database interface 368 enables communication with one or more databases that contain information used by the server modules.  A location detection module 370 may utilize the location data from the mobile device 304 for processing and to increase accuracy) (column 11 lines 28 to 32; see Figure 1 and 3);
identifying, by the access control system, a subsequent access attempt associated with the individual at the location of the access attempt (i.e. the required level of correspondence may be based on GPS information from the mobile device 112. In one embodiment, the authentication server 120 may require a 99.9% match rate as the level of correspondence when the GPS information of the mobile device corresponds with the location of the user's home or other authorized location(s)) (column 15 lines 61 to column 16 line 11);
confirming, by the access control system, the identity of the individual based on comparing the digital identity profile of the individual with further visual data of the individual captured contemporaneously with the subsequent access attempt (column 15 lines 4 to 17; see Figure 4); and
granting access to the individual by the access control system in response to confirming the identity of the individual based on the digital identity profile (column 16 lines 47 to 62; see Figure 4).

Referring to Claims 6 and 16, Tussy discloses the method and apparatus of claims 5 and 15, wherein monitoring the location of the access attempt comprises visually monitoring the location of the access attempt (i.e. the regions 1420 on the touchscreen may be visually represented by a grid, or may not be displayed at all on the touchscreen 1410. As shown in FIG. 16, in addition to or in place of the regions 1420, buttons 1520 may be displayed on a touchscreen 1510. Here, the user may initiate the authentication by pressing one or more of the buttons 1520 in a predetermined pattern. The user may also initiate authentication via a predetermined swiped pattern. The position to be touched by the user may change with each authentication attempt and may be conveyed to the user through any instructions from the authentication server, such as a code, number, letter, color, captcha or other indicator) (column 39 lines 56 to 68); see Figure 16).

Referring to Claims 7 and 17, Tussy discloses the method and apparatus of claims 5 and 15, wherein monitoring the location of the access attempt comprises tracking motion at the location of the access attempt (i.e. a user's eyes are directed close to and/or track as close to the camera as possible, aiding eye tracking and movement verification. The user is also able to better see the feedback image, and other feedback or information on the screen, as they move the mobile device.  This may especially be true when also integrated with another layer of security, such as checking eye tracking following a moving object on the screen or reading a reflection of a QR code or random shape off the user's eye. In another embodiment, when two or more cameras are used creating three dimensional, stereoscopic images, the facial recognition may not be performed at the first, far away frame, but instead the liveness of the person may be validated at the closer in frame only after the movement of the device) (column 26 lines 12 to 20; column 43 lines 36 to 60).

Referring to Claims 8 and 18, Tussy discloses the method and apparatus of claims 5 and 15, further comprising: updating the digital identity profile of the individual based on the further visual data of the individual captured contemporaneously with the subsequent access attempt (i.e. the regions 1420 on the touchscreen may be visually represented by a grid, or may not be displayed at all on the touchscreen 1410. As shown in FIG. 16, in addition to or in place of the regions 1420, buttons 1520 may be displayed on a touchscreen 1510. Here, the user may initiate the authentication by pressing one or more of the buttons 1520 in a predetermined pattern. The user may also initiate authentication via a predetermined swiped pattern. The position to be touched by the user may change with each authentication attempt and may be conveyed to the user through any instructions from the authentication server, such as a code, number, letter, color, captcha or other indicator) (column 39 lines 56 to 68); see Figure 16). The new enrollment biometric information is considered trustworthy because it is based on a successful login attempt using the prior biometrics algorithm. This process may be done a certain number of times (login with old algorithm creating enrollment information with new algorithm) until a sufficient biometric profile on the new facial recognition algorithm is created. Once the new profile is created, the prior biometric profile based on the old facial recognition algorithm is deleted. In this manner, it is not necessary for a user to re-enroll when the application is updated with new facial recognition algorithms or other features) (column 42 lines 18 to 55).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tussy (US# 11,157,606) as applied to claims 2 and 12, and further in view of Nagata et al. (US# 10,850,709).

Referring to Claims 4 and 14, Tussy discloses the method and apparatus of claims 2 and 12, however, Tussy did not explicitly disclose wherein building the digital identity profile of the individual comprises using a machine learning model to extract the visual characteristics of the individual from the visual data.
In the same field of endeavor of an access control system, Nagata et al. teach that wherein building the digital identity profile of the individual comprises using a machine learning model to extract the visual characteristics of the individual from the visual data (i.e. the system can collect identification data as well as biometric data to be stored in the system (e.g., ECU 50 (FIG. 1), vehicle access control system 340 (FIG. 5) or other storage locations. In some applications, the vehicle itself can be used to register authorized operators or passengers. For example, in-vehicle cameras or other biometric sensors can be used to capture and store biometric information for authorized users. In some embodiments, the vehicle can learn and automatically add authorized operators or passengers over time based on history of vehicle access and usage.  The machine learning techniques can be used to train models for the analysis based on data from prior interactions between recognized and unrecognized individuals. Confirmation of the results from authorized individuals can be used to refine the models. This data can be gathered from subject vehicle or it may be gathered from multiple different vehicles across a wide array of participants)(column 8 line 27 to column 9 line 6; see Figure 5) in order to improve security of the access control system. 
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for a method of using the vehicle can learn and automatically add authorized operators over time based on history of vehicle access and usage and with machine learning techniques can be used to train models for the analysis based on data from prior interactions taught by Nagata et al. in upgrading facial recognition algorithm in the facial recognition authentication system of Tussy because using the machine learning techniques can be used to train models for the analysis based on data from prior interactions would provide accuracy and automatically in upgrading the facial recognition algorithm in the facial recognition authentication system.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tussy (US# 11,157,606) as applied to claims 1 and 11, and further in view of Kursun et al. (Pub. No. US2019/0272361).

Referring to Claims 9 and 19, Tussy discloses the method and apparatus of claims 1 and 11, however, Tussy did not explicitly disclose further comprising: determining whether a confidence level of the digital identity profile is higher than a threshold confidence level; confirming, by the access control system, the identity of the individual based on comparing the digital identity profile of the individual with further visual data of the individual captured at a later time subsequent to the access attempt; and granting access to the individual by the access control system in response to confirming the identity of the individual based on the digital identity profile having the confidence level higher than the threshold confidence level.
In the same field of endeavor of an access control system, Kursun et al. teach that further comprising: determining whether a confidence level of the digital identity profile is higher than a threshold confidence level (i.e. each time authentication data is collected from a user (e.g., active authentication data), said authentication data may be compared to reference data (e.g., historical authentication data). The entity system may then, based on the comparison, calculate a confidence value which indicates the degree of consistency of the active authentication data with the historical authentication data) (page 2 paragraph 0027); 
confirming, by the access control system, the identity of the individual based on comparing the digital identity profile of the individual with further visual data of the individual captured at a later time subsequent to the access attempt (i.e. each user profile may further be associated with one or more samples of biometric data. In this way, each user profile may comprise a body of reference biometric data against which streaming biometric data (e.g., current biometric data) may be compared in order to detect consistency and/or anomalies. The user profiles may comprise one or more known unauthorized users, such that the system may match biometric data obtained from a user with a profile associated with a known unauthorized user to determine that a particular user is an unauthorized user) (page 5 paragraph 0043; page 6 paragraph 0048); and 
granting access to the individual by the access control system in response to confirming the identity of the individual based on the digital identity profile having the confidence level higher than the threshold confidence level (i.e. where the system determines whether to authenticate the user and calculate a mismatch vector. In some embodiments, the system may determine that the partial authentication data has not produced a mismatch (e.g., the user is who the user claims to be) and thereby grant access to the system) (page 9 paragraph 0073; see Figure 5) in order to improve security of the access control system. 
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for a method of using the authentication applications based on the authentication data for verifying the user for granted or denied access to the system based on the confidence level compared to the specified threshold level taught by Kursun et al. in the matching thresholds required may be adapted over time for biometric and movement matching in the facial recognition authentication system of Tussy because using the authentication applications based on the authentication data for verifying the user for granted or denied access to the system based on the confidence level compared to the specified threshold level would protect against fraudulent access in the facial recognition authentication system.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tussy (US# 11,157,606) as applied to claims 1 and 11, and further in view of Schneider et al. (US# 11,170,593).

Referring to Claims 10 and 20, Tussy discloses the method and apparatus of claims 1 and 11, however, Tussy did not explicitly disclose further comprising: searching for recorded footage of the individual based on the digital identity profile of the individual.
In the same field of endeavor of an access monitoring control system, Schneider et al. teach that further comprising: searching for recorded footage of the individual based on the digital identity profile of the individual (i.e. facial recognition algorithms at the server 304 and/or at each embarkation/disembarkation device 308 can analyze the captured images to identify each customer leaving the ship. A temporary exit event may be recorded and stored in association with the customer and a timestamp in the data store 306. When each customer returns to the ship, the customer can be photographed and identified at the same or a different embarkation/disembarkation device 308 or crew device 314, and the customer's return may be recorded in the customer profile at the data store 306. Accordingly, the present technology may allow the computing system 300 to reliably determine whether all customers have returned to the ship prior to leaving a port, and to further identify which individual customers may still be ashore if less than all passengers have returned. When used at a time of disembarkation, the present technology may further allow the computing system 300 to reliably determine whether all customers have disembarked prior to allowing passengers for a subsequent sailing to embark) (column 14 lines 36 to 51; column 23 line 65 to column 24 line 12; see Figures 2 and 3) in order to monitor and tracking the users in the access control system. 
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for a method of analyzing the captured image to identify each customer leaving the ship and exit event may be recorded and stored in association with the customer in the data store and recording and storing in association with the customer’s return to allow the computer system to reliably determine whether all customers have returned to the ship taught by Schneider et al. in upgrading facial recognition algorithm in the facial recognition authentication system of Tussy because analyzing the captured image to identify each customer leaving the ship and exit event may be recorded and stored in association with the customer in the data store and having the computer system to reliably determine whether all customers have returned to the ship by using the recorded data in the data store would provide a secure way to tracking and monitoring the customers.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to the enclosed PTO-892 for details.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is 571-272-3061. Fax number is (571) 273-3061.  The examiner can normally be reached on 8:00AM-5:00PM Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




 /NAM V NGUYEN/
Primary Examiner, Art Unit 2684